UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 5, 2017 JMP Group LLC (Exact Name of Registrant as Specified in Charter) Delaware 001-36802 47-1632931 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 600 Montgomery Street, Suite 1100, San Francisco, California 94111 (Address of Principal Executive Offices, including zip code) 415-835-8900 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communication pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communication pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (17 CFR §230.405) or Rule 12b-2 of the Securities Exchange Act of 1934 (17 CFR §240.12b-2). Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.07. Submission of Matters to a Vote of Security Holders. On June 5, 2017, JMP Group LLC (the “Company”) held its annual meeting of the shareholders (the “Annual Meeting”). The proxy statement and solicitation pertaining to the Annual Meeting were previously filed with the Securities and Exchange Commission. Shares eligible to vote were 21,673,824 at the record date of April 14, 2017. At the Annual Meeting, the shareholders (i) elected all nine nominees for the board of directors (which directors shall serve until the next annual meeting of shareholders); (ii) approved the Company’s executive compensation; (ii) recommended a preferred frequency for the advisory vote on executive compensation of once every three (3) years; and (iv) ratified the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2017. The number of votes cast for or against, and the number of withheld and total broker non-votes with respect to each matter voted upon, as applicable, are set forth below: Proposal 1. Election of directors. Nominee For Against Withheld Broker Non-Votes Joseph A. Jolson 0 Craig R. Johnson 0 Carter D. Mack 0 Mark L. Lehmann 0 Glenn H. Tongue 0 Kenneth M. Karmin 0 H. Mark Lunenburg 0 David M. DiPietro 0 Jonathan M. Orszag 0 The following matters were approved by the votes indicated: Proposal 2. Advisory vote on executive compensation. For Against Abstain Broker Non-votes Proposal 3. Recommend frequency of advisory vote on executive compensation. 1 Year 2 Years 3 Years Abstain Proposal 4. Ratification of the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December31, 2017. For Against Abstain Broker Non-votes * * Not applicable Signature(s) Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JMP GROUP LLC Date: June 5, 2017 By: /s/ Walter Conroy Walter Conroy Chief Legal Officer
